Citation Nr: 0912467	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for peripheral 
neuropathy of the left and right upper extremities, to 
include as secondary to service-connected type II diabetes 
mellitus with trace non-proliferate retinopathy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to July 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 and March 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

In December 2006, on his VA Form 9, the Veteran requested a 
hearing before the undersigned.  In July 2007, the Veteran 
requested a video hearing before the undersigned in lieu of 
the December 2006 request for a hearing.  In December 2008, 
the Veteran withdrew his request for a hearing.    


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.

3.  The Veteran is not currently shown to have a peripheral 
neuropathy disability of the left and right upper 
extremities.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

3.  Peripheral neuropathy of the left and right upper 
extremities was not incurred in or aggravated by active 
service and is not secondary to service connection diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, and service personnel records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  


The RO provided the Veteran pre-adjudication notice in May 
2004; however, the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the claims or address the theory of secondary 
service connection.  The error with regard to the rating 
criteria or effective date provisions is harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the appellant received inadequate notice on the 
theory of secondary service connection, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In the May 2004 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence pertaining to the claims.          

The November 2006 statement of the case provided the 
appellant with the relevant regulations for the secondary 
service connection claim and the claim was readjudicated in 
an April 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his secondary service 
connection claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891. 

As for the duty to assist, VA has obtained service treatment 
records, afforded the Veteran VA examinations, and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to his service, due to exposure to 
acoustic trauma.

The Veteran's service treatment records (STRs), including his 
January 1964 induction physical examination and his June 1967 
separation physical examination contain no evidence of 
complaints, treatment, or diagnosis for bilateral hearing 
loss or tinnitus.  

A July 2006 VA outpatient treatment record demonstrated that 
the Veteran sought treatment, complaining of left ear pain 
and hearing loss over the past four days.  At the time, the 
Veteran indicated that the analgesic ear drop has provided 
temporary relief of the pain.  

The Veteran underwent a VA audiology examination in March 
2008, in which pure tone thresholds, in decibels, were as 
follows: 
   
HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
35
35
40
LEFT
25
30
35
45
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 64 percent in the left ear.  

The examiner diagnosed the Veteran with mild to moderate 
sensorineural hearing loss, slightly worse in the left ear.  
Upon review of the Veteran's claims file, the examiner noted 
the Veteran's normal hearing at the aforementioned enlistment 
and separation examinations.  The examiner further opined 
that the Veteran's bilateral hearing loss and tinnitus are 
less likely than not related to military noise exposure. 


The evidence shows that the Veteran has a current hearing 
disability as defined by VA regulations.  38 C.R.F. § 3.385.  
However, there is no evidence showing a chronic condition in 
service.  The Board acknowledges that at the time of the 
aforementioned examination, the Veteran indicated that he was 
exposed to artillery noise without the use of hearing 
protection during service, and lived in close proximity to a 
flight line while in Vietnam; however, the only medical 
opinion of record as to the etiology of the hearing loss 
expressly rejects a causal relationship between the hearing 
disability and the Veteran's time in service.  Without a 
medical opinion linking the appellant's current disability to 
his service, there is no basis for granting service 
connection.  

Regarding the Veteran's tinnitus, the first objective medical 
evidence of record indicating tinnitus was noted in the 
aforementioned VA examination, more than 40 years after 
discharge from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
The Board notes, that during the March 2008 VA examination, 
the Veteran reported a constant and high-pitched tone in both 
ears since the 1970's.  However, upon review of the Veteran's 
claims file, the examiner concluded that his tinnitus is less 
likely than not caused by military noise exposure. 

The veteran claims that his current hearing loss and tinnitus 
are related to service.  His recitation of his symptoms 
during service is accepted as true.  To the extent that the 
Veteran may be competent to report on his own observations 
regarding his hearing loss and tinnitus (see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), the Board finds 
his assertions outweighed by the opinion provided by the VA 
examiner who reviewed the complete record and discussed the 
Veteran's in-service history.  

In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss and tinnitus 
must be denied.  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt rule does not 
apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Peripheral Neuropathy of the Left and Right Upper Extremities

The Veteran contends that he has peripheral neuropathy of the 
left and right upper extremities as the result of his 
service-connected type II diabetes mellitus.  

The Veteran's service treatment records (STRs), including his 
January 1964 induction physical examination and his June 1967 
separation physical examination contain no evidence of 
complaints, treatment, or diagnosis for peripheral neuropathy 
of the left and right upper extremities.

VA outpatient treatment records dated in January 2004 
indicated that the Veteran complained of numbness of the 4th 
and 5th digits of his left hand, as well as left shoulder 
pain.  The Veteran reported constant pain from his anterior 
shoulder, radiating to the elbow and left hand.      

The Veteran underwent a two VA examinations in October 2004.  
On neurological examination, the Veteran was nonfocal and 
grossly intact in motor, sensation, and reflexes.  His 
cranial nerves were grossly intact.  At the later 
examination, the Veteran denied numbness or other problems in 
his hands.  Upon review of the claims file, the VA examiner 
concluded that there is no evidence of neuropathy in the 
Veteran's upper extremities.     

To grant a claim for service connection, there must be 
medical evidence of a current disability.  Here, there is no 
competent evidence of record showing the Veteran has a 
current diagnosis or disability of peripheral neuropathy of 
the left and right upper extremities.  In this regard, the 
Board notes that at the time of the late October 2004 
examination, the Veteran denied numbness or other problems in 
his hands.  Therefore, the Board finds there is no competent 
evidence of record showing a current disability.  As such, 
the Veteran's claim for service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for peripheral neuropathy of the left and 
right upper extremities, to include as secondary to service-
connected type II diabetes mellitus with trace non-
proliferate retinopathy, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


